Citation Nr: 1811837	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from February 1968 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of January 2011 and April 2012.  In August 2016, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge at the VA Central Office.  The record on appeal was held open for ninety days to allow the Veteran to submit additional medical evidence regarding his hearing acuity.  No such evidence has been added to the record on appeal, however.  Therefore the Board will proceed to review the Veteran's appeal based upon all of the evidence currently of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

Service connection for bilateral hearing loss was granted in a January 2011 RO decision, effective in April 2010.  A noncompensable disability rating was granted, reflecting the Veteran's hearing acuity as shown during an October 2010 VA examination.  The AOJ reviewed the matter again in April 2012, and confirmed that the noncompensable disability rating was correct, based upon the results of testing accomplished during a March 2012 VA examination.  

The Veteran asserts his hearing acuity is worsening, and that a higher disability rating is warranted.  He has submitted evidence showing that he is required to wear hearing aids to support his Merchant Mariner's Captain's License.  During the August 2016 hearing on appeal, he testified that he has worn hearing aids since 2004 and always wears them because his hearing acuity is poor.  

The most recent VA audiometric examination of record was conducted in March 2012.  The Veteran asserts his hearing acuity has worsened since that time. 

The Veteran has submitted a copy of a report of audiometric testing conducted in November 2015 for purposes of supporting his application for Coast Guard Merchant Mariner Credentials.  This report reflects testing that was accomplished while the Veteran was wearing his hearing aids, whereas VA hearing evaluation testing is conducted without hearing aids.  Additionally, the test used a different word list testing methodology than the VA uses for its evaluations of speech discrimination.  38 C.F.R. § 4.85(a).  

Governing regulation requires precise testing methods to provide comparable results so that each individual Veteran will be evaluated the same way each time he or she requests re-evaluation, and also so that all Veterans with hearing loss will receive the same levels of compensation for the same levels of hearing loss.  38 C.F.R. § 4.85.  To assign disability ratings in any other way could result in inequity in ratings, especially since hearing impairment can be accurately and precisely measured.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For these reasons, the Board holds that another VA examination should be accomplished to ascertain the Veteran's current level of hearing acuity.  Also, given the Veteran's testimony that he wears hearing aids all the time, he should be requested to release his hearing aid treatment records to VA for review, so that we may more fully understand his hearing impairment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for hearing loss, to include the provision of hearing aids, since April 2010.  After securing the necessary release from the Veteran, the RO should obtain these records for inclusion in the claims file.

2.  The Veteran should be afforded a VA audiometric examination to evaluate the Veteran's current bilateral hearing acuity.  The Veteran's claims folder should be made available to the examiner for review before the examination.  

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

